Citation Nr: 1137880	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for ischemic heart disease. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision, issued by the VA RO in February 2007.

In May 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In February 2010, the Board remanded the case to the RO for additional development.  

In an April 2011 rating decision, the RO denied the claim of ischemic heart disease.  In a May 2011 statement, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been issued.
 
Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999). The Board is required to remand, rather than refer, this issue.  Id.

The issue of service connection for ischemic heart disease is addressed is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of a back disorder in service or for many years thereafter.  

2.  The currently demonstrated low back strain is not shown to be due to a documented injury or other event or incident of the Veteran's period of active service.  

3.  The Veteran is found not to have presented credible lay statements sufficient to establish a continuity of symptomatology referable to a back disorder since service as the assertions are inconsistent with earlier and more probative information during service.  


CONCLUSION OF LAW

The Veteran's disability manifested by low back strain is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in September 2006, prior to the initial adjudication of the claim, and in February 2010, March 2010, and October 2010.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the September letter. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

VA was unable to locate the Veteran's inservice inpatient treatment records from the Air Force Hospital at Cannon Air Force Base and the Board finds that any additional efforts to find such records would be futile.  The record shows that searches for the Veteran's service inpatient treatment records were made in February 2010 and October 2010.  

In January 2011, the National Personnel Records Center (NPRC) indicated they were unable to locate the records.  The Veteran was notified of the results of the search in January 2011.  The Veteran also submitted evidence of his own unsuccessful search for these records.  VA advised the Veteran of other evidence he could submit in support of his service connection claim.  See the October 2010 letter.  

The VA treatment records are associated with the claims folder.  There is no identified relevant evidence to be obtained.

The Veteran underwent a VA examination in December 2010 to obtain medical evidence as to the nature and likely etiology of the claimed low back disability.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he suffered a back injury for which he was hospitalized while in service.  Specifically, he asserts that, while stationed at Clovis Air Base in New Mexico in December 1964, he hurt his back while attempting to move a hanger door that was stuck.

The VA treatment records, dated from July 2006 to May 2009, reflect complaints of low back pain due to an in-service injury.

A statement from the Veteran's spouse, dated in May 2009, reflects her observations regarding his low back disorder.  She indicated that she had witnessed his back go out at least four times a year and more frequently as he aged.  

The Veteran's spouse noted that he experienced pain in his legs, and that his back disorder had impaired him while walking or breathing.  Further, she noted that he was prevented from working on one occasion due to a positive X-ray study of the back.

In his hearing testimony, the Veteran noted that he began to experience symptoms in his low back within a year and a half of when he was discharged from service and experienced sporadic but gradually worsening problems since that time.  He stated that his post-service employment history did not include physical labor and that, in the 1980's, he was denied employment because a pre-employment examination revealed a back disorder on X-ray study, which disqualified him for the job.

The medical evidence establishes that the Veteran has a current diagnosis of a low back disability.  The December 2010 VA examination report shows a diagnosis of low back strain.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In this regard, it is noted that the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to describe events such as a back injury and to report observable symptoms of back pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

However, the Board finds that the Veteran's credibility is substantially undermined by the fact that he did not report symptoms of a low back disability in service or since service to VA or to his health care providers until after he filed his claim for compensation benefits. 

The lay statements made after the Veteran filed his compensation claim in 2006 contradict the contemporaneous lay statements that he made in service.  The service separation examination report dated in August 1967 indicated that the Veteran reported "NO" when asked if he had symptoms of recurrent back pain; a bone, joint or other deformity; or arthritis.  He indicated "NO" when asked if he ever had any illness other than those already noted.  The Veteran answered "NO" when asked if he had consulted or been treated by a clinic, physician, healer, or other practitioners in the past 5 years.  The Veteran answered "NO" when asked if he had self treated for an illness other than a minor cold.  The Veteran did not report back symptoms or a previous back injury upon separation examination.  The report indicates that the Veteran denied all other significant medical or surgical history.  On examination, the spine was noted to be normal.     

The service treatment records do not document a back injury or treatment for back symptoms.  In dental medical history questionnaires dated in February 1964 and August 1967, the Veteran denied being under the care of a physician in the past year.  There is a treatment record from the Cannon Air Force Base hospital, but this was treatment for a right finger wound, not a back injury.  He did not report any chronic back symptoms in service and he denied having recurrent back symptoms or any illnesses or injuries upon separation in August 1967.  

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the Veteran had a normal spine examination upon separation from service and no complaints of back pain.  The Veteran denied having any significant medical or surgical history.  

The Board finds that the Veteran's statements made in the course of the separation examination have greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, these statements were made at the time of service.  

The Board finds that the lay statements, including the one received from the Veteran's spouse, concerning his back injury which were made at the time of he filed the claim for compensation benefits are of limited credibility.  These statements were made over thirty years after service.  His spouse's statements also are of limited probative value because they do not relate to her personal observation dating back to service.  

The first time the Veteran alleged a back injury was when he filed his claim for compensation benefits.  These post service statements are contradicted by the Veteran's own statements that he made in service and the post service statements are not supported by the evidence of record, including the service treatment records and the post service medical evidence.   

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Here, the contemporary medical evidence and lay statements made at the time of the Veteran's discharge, however, do not confirm his assertions.  None of his service treatment records shows any complaints or treatment for a low back disability.  

Rather, the August 1967 separation examination report shows that at the time of his discharge, the spine was were evaluated as normal and the Veteran's denied recurrent back pain or any significant medical history.  

The Board finds the separation examination and report to be very probative evidence against the Veteran as it is very close in time to the date in question.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

Additionally, the record does not contain any medical evidence prior to 2006 that shows complaints of low back problems.  See 38 C.F.R. § 3.303.

Moreover, the record lacks medical evidence establishing a possible relationship between the Veteran's low back disability and his period of active service.  The record does not contain any medical opinion that relates the Veteran's disability to his service.  

The VA treatment records dated from 2006 note that the Veteran had a history of a low back disability in service.  Such evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence, and the Board is not required to accept the history provided by the Veteran as a competent medical evidence, simply because it was repeated by a physician, that he incurred a right shoulder condition as a result of an incident during service.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, this evidence is not sufficient to establish that a medical nexus between the current low back disability and service.   

In fact, there is probative evidence of record which establishes that the current back disability is not related to any injuries incurred during the Veteran's period of active duty.

In December 2010, VA obtained a medical opinion as to whether the Veteran's current back disability was related to the claimed back injury in service.  The examiner considered the Veteran's lay statements about the low back injury in service.  

The examiner reviewed the service treatment records and considered the Veteran's own statements made upon the separation examination concerning his past medical history and his current or lack of current symptoms.  The Veteran underwent examination and the diagnosis was low back strain.  

The examiner opined that it was less likely than not that the Veteran's low back condition was caused by or the result of injury sustained while on active duty.  The examiner indicated that the rationale for the opinion was that, on a thorough review of the claims folder, there was no evidence in the service medical records that the Veteran was ever seen for complaints of back pain or had mentioned upon examination any issues related to back pain.  

The examiner indicated that the Veteran did not seek any medical care for low back issues after discharge from service in 1967 until he enrolled in the VA health care system in 2006.  The examiner indicated that there was no indication in the service medical records of injury and there was no record of continuity of any disability between 1967 to 2006.  The examiner concluded that with the lack of evidence, it was less likely than not that any claimed injury occurred during active service.    

As noted, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the December 2010 VA medical opinion to have great evidentiary weight in this case.  The VA medical reviewer considered the claims folder including the service treatment records and the entire medical history including the report of back problems in service in arriving at the medical opinion.  

The examiner considered the pertinent medical evidence of record and considered the Veteran's own lay statements made in service and after service.   

For service connection to be established by continuity of symptomatology there must be competent evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  

The Veteran's current lay assertions are of limited credibility for the purpose of establishing of continuity of symptomatology following the claimed service injury because they are inconsistent with the earlier statements made by him during his period of service.  Also, the significant evidentiary gap between the Veteran's active service and the earliest medical evidence of treatment for a low back disability weighs heavily against the Veteran's claims on a direct basis.  

A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  There is no evidence of a nexus between the current low back disability and the Veteran's reported symptoms in service.  

The Veteran himself relates the current back disability to the claimed injury in service.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.

In summary, as the preponderance of the evidence is against the Veteran's claim, service connection for a low back disorder must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.  


REMAND

In an April 2011 rating decision, the RO denied the claim of service connection for ischemic heart disease.  In a May 2011 statement, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been issued.
 
Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999). The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should issue a Statement of the Case for the issue of service connection for ischemic heart disease.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


